Case 1:19-cv-02240-CFC-SRF Document 221 Filed 08/26/21 Page 1 of 1 PageID #: 10112




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

   VOLTERRA SEMICONDUCTOR LLC,

          Plaintiff,

   v.                                                        C.A. No. 19-2240-CFC

   MONOLITHIC POWER SYSTEMS, INC.,

          Defendant.

                         NOTICE OF SUBPOENA TO ROHAN SAMSI

  TO DEFENDANT AND ITS COUNSEL OF RECORD:

         PLEASE TAKE NOTICE that, pursuant to Rules 30 and 45 of the Federal Rules of Civil

  Procedure, Plaintiff Volterra Semiconductor LLC (“Plaintiff”), by and through undersigned

  counsel, will serve on Rohan Samsi a Subpoena to Testify at a Deposition in a Civil Action.


  Dated: August 26, 2021                              FISH & RICHARDSON P.C.

                                                      By: /s/ Robert M. Oakes
                                                          Robert M. Oakes (#5217)
                                                          222 Delaware Avenue, 17th Floor
                                                          Wilmington, DE 19801
                                                          (302) 652-5070 (Telephone)
                                                          (302) 652-0607 (Facsimile)
                                                          oakes@fr.com

                                                           David M. Barkan
                                                           500 Arguello Street, Suite 500
                                                           Redwood City, CA 94063
                                                           (650) 839-5070
                                                           barkan@fr.com

                                                      COUNSEL FOR PLAINTIFF
                                                      VOLTERRA SEMICONDUCTOR LLC
